Title: From George Washington to Clement Biddle, 1 February 1799
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 1st Feb. 1799

Your letter of the 27th Ulto was received last Night. As the whole quantity of Blue-grass seed was purchased before my last letter to you got to hand, it may be sent on without diminution.
Let it be accompanied, if to be had fresh and good, with twelve pounds of White clover seed; and the like quantity of Lucern. You will remark how pointed I am with respect to the goodness & quality of the seeds I buy—the reason is, that no imposition upon a Farmer is felt so sorely as that of foul, & defective seeds; because it deranges a whole system, besides occasioning the loss of a year in his plans.
If Captn Ellwood would heave to when off my house; or send a Boat ashore, which would be more certain, I would send off my Boat wch would bring the Book cases without delay. I am—Dr Sir Yr Obedt

Go: Washington

